 



 

 Exhibit 10.2

 

BLUE SPHERE CORPORATION

 

WARRANT

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON ITS EXERCISE HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT’), OR
QUALIFIED UNDER APPLICABLE STATE SECURITIES LAWS AND MAY ONLY BE ACQUIRED FOR
INVESTMENT PURPOSES ONLY AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE
OR DISTRIBUTION THEREOF. THIS WARRANT AND THE SECURITIES ISSUABLE UPON ITS
EXERCISE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS WARRANT OR SUCH
SECURITIES UNDER THE ACT AND QUALIFICATION UNDER APPLICABLE STATE LAW WITHOUT AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION AND
QUALIFICATION ARE NOT REQUIRED UNDER THE ACT OR RECEIPT OF A NO-ACTION LETTER
FROM THE SECURITIES AND EXCHANGE COMMISSION (THE “SEC”).

 



WARRANT NUMBER: W-FEB-2016-___ ISSUANCE DATE: February __, 2016

 



FOR VALUE RECEIVED, BLUE SPHERE CORPORATION, as of February __, 2016 (the
“Issuance Date”) a Nevada corporation (the “Company”), hereby certifies that the
entity defined in the signature block hereto under “Warrant Holder”, or their
registered assigns (the “Warrant Holder”), is entitled, subject to the terms set
forth below, to purchase from the Company such number of shares (the “Warrant
Shares”) of the Company’s common stock, $0.001 par value per share (“Common
Stock”) as defined in the signature block, exercisable at an original price per
share of ten cents US (USD $0.10) per share (the “Exercise Price”), subject to
adjustment hereunder. This Warrant may be exercised any time after issuance
through and including the fifth (5th) anniversary of the Issuance Date (the
“Expiration Date”), subject to the following terms and conditions set out in
this Warrant.

 

1.            Registration of Warrant. The Company shall register this Warrant
upon records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Warrant Holder hereof from time to time.
The Company may deem and treat the registered Warrant Holder of this Warrant as
the absolute owner hereof for the purpose of any exercise hereof or any
distribution to the Warrant Holder, and for all other purposes, and the Company
shall not be affected by notice to the contrary.

  

2.            Investment Representation. The Warrant Holder by accepting this
Warrant represents that the Warrant Holder is acquiring this Warrant for its own
account or the account of an affiliate for investment purposes and not with the
view to any offering or distribution and that the Warrant Holder will not sell
or otherwise dispose of this Warrant or the underlying Warrant Shares in
violation of applicable securities laws. The Warrant Holder acknowledges that
the certificates representing any Warrant Shares will bear a legend indicating
that they have not been registered under the Act and may not be sold by the
Warrant Holder except pursuant to an effective registration statement or
pursuant to an exemption from registration requirements of the Act and in
accordance with federal and state securities laws. If this Warrant was acquired
by the Warrant Holder pursuant to the exemption from the registration
requirements of the Act afforded by Regulation S thereunder, the Warrant Holder
acknowledges and covenants that this Warrant may not be exercised by or on
behalf of a Person during the one year distribution compliance period (as
defined in Regulation S) following the date hereof. “Person” means an
individual, partnership, firm, limited liability company, trust, joint venture,
association, corporation, or any other legal entity.

 

1

 



  

3.            Validity of Warrant and Issue of Shares. The Company represents
and warrants that this Warrant has been duly authorized and validly issued and
warrants and agrees that all of Common Stock that may be issued upon the
exercise of the rights represented by this Warrant will, when issued upon such
exercise, be duly authorized, validly issued, fully paid and nonassessable and
free from all taxes, liens and charges with respect to the issue thereof. The
Company further warrants and agrees that during the period within which the
rights represented by this Warrant may be exercised, the Company will at all
times have authorized and reserved a sufficient number of shares of Common Stock
to provide for the exercise of the rights represented by this Warrant.

  

4.            Registration of Transfers and Exchange of Warrants.



 

(a)          Subject to compliance with the legend set forth on the face of this
Warrant, the Company shall register the transfer of any portion of this Warrant
in the Warrant Register, upon surrender of this Warrant with the Form of
Assignment attached hereto duly completed and signed, to the Company at the
office specified in or pursuant to Section 11. Upon any such registration or
transfer, a new warrant to purchase Common Stock, in substantially the form of
this Warrant (any such new warrant, a “New Warrant”), evidencing the portion of
this Warrant so transferred shall be issued to the transferee and a New Warrant
evidencing the remaining portion of this Warrant not so transferred, if any,
shall be issued to the transferring Warrant Holder. The acceptance of the New
Warrant by the transferee thereof shall be deemed the acceptance of such
transferee of all of the rights and obligations of a Warrant Holder of a
Warrant.

  

(b)          This Warrant is exchangeable, upon the surrender hereof by the
Warrant Holder to the office of the Company specified in or pursuant to Section
11 for one or more New Warrants, evidencing in the aggregate the right to
purchase the number of Warrant Shares which may then be purchased hereunder. Any
such New Warrant will be dated the date of such exchange.

  

5.            Exercise of Warrants.

  

(a)          This Warrant shall be exercisable at any time and from time to time
from and after the Issuance Date and through and including the Expiration Date,
for such number of Warrant Shares as is indicated in the form of Election to
Purchase, which is attached hereto and incorporated herein as Exhibit A. If less
than all of the Warrant Shares which may be purchased under this Warrant are
exercised at any time, the Company shall issue or cause to be issued, at its
expense, a New Warrant evidencing the right to purchase the remaining number of
Warrant Shares for which no exercise has been evidenced by this Warrant. At 5:00
P.M., New York time on the Expiration Date, the portion of this Warrant not
exercised prior thereto shall be and become void and of no value.

  

(b)          Exercise of this Warrant shall be made upon surrender of this
Warrant with an Election to Purchase in the form attached hereto (or attached to
such New Warrant), duly completed and signed to the Company, at its address set
forth in Section 11.

  

(c)          A “Date of Exercise” means the date on which the Company shall have
received (i) this Warrant (or any New Warrant, as applicable), with an Election
to Purchase in the form attached hereto (or attached to such New Warrant),
appropriately completed and duly signed, and (ii) payment of the Exercise Price
for the number of Warrant Shares so indicated by the Warrant Holder to be
purchased, as set forth herein.

 

2

 



  

(d)          Payment upon exercise may be made at the written option of the
Warrant Holder either by cashless exercise, as set forth in Section 6, or in
cash, wire transfer or by certified or official bank check payable to the order
of the Company equal to the applicable aggregate purchase price, for the number
of Warrant Shares specified in the Election to Purchase (as such exercise number
shall be adjusted to reflect any adjustment in the total number of Warrant
Shares issuable to the Warrant Holder per the terms of this Warrant) and the
Warrant Holder shall thereupon be entitled to receive the number of duly
authorized, validly issued, fully-paid and non-assessable Warrant Shares
determined as provided herein.

  

(e)          The Company shall promptly, but in no event later than five (5)
business days after the Date of Exercise as defined herein, issue or cause to be
issued and cause to be delivered to or upon the written order of the Warrant
Holder and in such name or names as the Warrant Holder may designate (subject to
the restrictions on transfer described in the legend set forth on the face of
this Warrant), a certificate for the Warrant Shares issuable upon such exercise,
with such restrictive legend as required by the Act. If no such restrictive
legend is applicable, upon request of the Warrant Holder, the Warrant Shares
will be recorded by book entry with the Company’s transfer agent. Any person so
designated by the Warrant Holder to receive Warrant Shares shall be deemed to
have become holder of record of such Warrant Shares as of the Date of Exercise
of this Warrant.

  

6.           Cashless Exercise.

  

(a)          This Warrant may also be exercised by means of a cashless exercise.
In such event, the Holder shall surrender this Warrant to the Company, together
with a notice of cashless exercise, and the Company shall issue to the Holder
the number of Warrant Shares determined as follows:

  

X = Y (A-B)/A

  

where:

  

X     =The number of Warrant Shares to be issued to the Holder.

  

Y     =The number of Warrant Shares with respect to which this Warrant is being
exercised.

  

A    =The average closing price of Common Stock for the five (5) trading days
immediately prior to the Date of Exercise.

  

B     =The Exercise Price.

  

(b)          For purposes of Rule 144 of the Act, it is intended, understood and
acknowledged that the Warrant Shares issued in a cashless exercise transaction
shall be deemed to have been acquired by the Warrant Holder, and the holding
period for the Warrant Shares shall be deemed to have been commenced, on the
issue date.

 

 7.          Fractional Shares. The Company shall not be required to issue or
cause to be issued fractional Warrant Shares on the exercise of this Warrant.
The number of full Warrant Shares that shall be issuable upon the exercise of
this Warrant shall be computed on the basis of the aggregate number of Warrants
Shares purchasable on exercise of this Warrant so presented. If any fraction of
a Warrant Share would, except for the provisions of this Section 7, be issuable
on the exercise of this Warrant, the Company shall, at its option, (i) pay an
amount in cash equal to the Exercise Price multiplied by such fraction or (ii)
round the number of Warrant Shares issuable, up to the next whole number.

 

3

 



  

8.            Exercise Price Adjustments. The Exercise Price and number of
Warrant Shares issuable upon exercise of this Warrant are subject to adjustment
from time to time as set forth in this Section 8. If, at any time while this
Warrant is outstanding, the Company shall issue or cause to be issued any
rights, options, or warrants to acquire, or any securities, convertible or
exchangeable for, shares of Common Stock for a consideration per share less than
the Exercise Price then, forthwith upon such issue, the Exercise Price shall be
reduced to the price (calculated to the nearest one hundredth of a cent)
determined by multiplying the Exercise Price in effect immediately prior thereto
by a fraction, the numerator of which shall be the sum of (i) the number of
shares of Common Stock outstanding immediately prior to such issuance, and (ii)
the number of shares of Common Stock which the aggregate consideration received
(or to be received, assuming exercise in full of such warrants, if applicable)
for the issuance of such additional shares of Common Stock would purchase at
such Exercise Price, and the denominator of which shall be the sum of the number
of shares of Common Stock outstanding immediately after the issuance of such
additional shares.

  

9.            Adjustment for Certain Events. The number, class, and price of
Warrant Shares for which this Warrant may be exercised are subject to adjustment
from time to time upon the happening of certain events as follows: 

 

(a)          Subdivisions, Combinations and Other Issuances. If the outstanding
shares of Common Stock are divided into a greater number of shares, by forward
stock split or otherwise, or a dividend in stock is paid on the Common Stock,
then the number of shares of Warrant Shares for which the Warrant is then
exercisable will be proportionately increased and the Exercise Price will be
proportionately reduced. Conversely, if the outstanding shares of Common Stock
are combined into a smaller number of shares of Common Stock, by reverse stock
split or otherwise, then the number of Warrant Shares for which the Warrant is
then exercisable will be proportionately reduced and the Exercise Price will be
proportionately increased. The increases and reductions provided for in this
Section 9(a) will be made with the intent and, as nearly as practicable, the
effect that neither the percentage of the total equity of the Company obtainable
on exercise of the Warrants nor the price payable for such percentage upon such
exercise will be affected by any event described in this Section 9(a).

 

(b)          Merger, Consolidation, Reclassification, Reorganization, Etc. In
case of any change in Common Stock through merger, consolidation,
reclassification, reorganization, partial or complete liquidation, purchase of
all or substantially all the assets of the Company, or other change in the
capital structure of the Company, then, as a condition of such change, lawful
and adequate provision will be made so that the Warrant Holder will have the
right thereafter to receive upon the exercise of the Warrant the kind and amount
of shares of stock or other securities or property to which the Warrant Holder
would have been entitled if, immediately prior to such event, the Warrant Holder
had held the number of Warrant Shares obtainable upon the exercise of the
Warrant. In any such case, appropriate adjustment will be made in the
application of the provisions set forth herein with respect to the rights and
interest thereafter of the Warrant Holder, to the end that the provisions set
forth herein will thereafter be applicable, as nearly as reasonably may be, in
relation to any shares of stock deliverable upon the exercise of the Warrant.
The Company will not permit any change in its capital structure to occur unless
the issuer of the shares of stock or other securities to be received by the
Warrant Holder agrees to comply with the provisions of this Warrant.

 

4

 



  

10.          Limitations on Exercise. Notwithstanding anything to the contrary
contained in this Warrant, this Warrant shall not be exercisable by the Warrant
Holder to the extent (but only to the extent) that after giving effect to such
issuance after exercise, such Warrant Holder or any of its affiliates, as a
result of such exercise, would beneficially own in excess of the Beneficial
Ownership Limitation (as defined below). For purposes of the foregoing sentence,
the number of shares of Common Stock beneficially owned by the Warrant Holder
and its affiliates shall include the number of shares of Common Stock issuable
upon exercise of this Warrant with respect to which such determination is being
made, but shall exclude the number of shares of Common Stock which are issuable
upon (i) exercise of the remaining, unexercised portion of this Warrant
beneficially owned by the Warrant Holder or any of its affiliates and (ii)
exercise or conversion of the unexercised or unconverted portion of any other
securities of the Company, in both cases which are subject to a limitation on
conversion or exercise analogous to the limitation contained herein (including,
without limitation, any other Warrants) beneficially owned by the Warrant Holder
or any of its affiliates. Except as set forth in the preceding sentence, for
purposes of this Section 10, beneficial ownership shall be calculated in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended
and the rules and regulations promulgated thereunder (“Exchange Act”). To the
extent that the limitation contained in this Section 10 applies, the
determination of whether this Warrant is exercisable (in relation to other
securities owned by the Warrant Holder together with any affiliates) and of
which such securities shall be exercisable shall be in the sole discretion of
the Warrant Holder, and the submission of a Notice of Exercise shall be deemed
to be the Warrant Holder’s determination of whether this Warrant may be
exercised (in relation to other securities owned by the Warrant Holder together
with any affiliates), in each case subject to the Beneficial Ownership
Limitation. No prior inability to exercise this Warrant pursuant to this
paragraph shall have any effect on the applicability of the provisions of this
paragraph with respect to any subsequent determination of exercisability. To
ensure compliance with this restriction, the Warrant Holder will be deemed to
represent to the Company each time it delivers a Notice of Exercise that such
notification has not violated the restrictions set forth in this paragraph and
the Company shall have no obligation to verify or confirm the accuracy of such
determination. In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. For purposes
of this Section 10, in determining the number of outstanding shares of Common
Stock, the Warrant Holder may rely on the number of outstanding shares of Common
Stock as stated in the most recent of the following: (i) the Company’s most
recent periodic or annual report filed with the Commission, as the case may be,
(ii) a more recent public announcement by the Company, or (iii) a more recent
written notice by the Company or the Company’s transfer agent setting forth the
number of shares of Common Stock outstanding. Upon the written or oral request
of Warrant Holder, the Company shall within three (3) trading days confirm
orally and in writing to the Warrant Holder the number of shares of Common Stock
then outstanding. In any case, the number of outstanding shares of Common Stock
shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Warrant, by the Warrant Holder or its
affiliates since the date as of which such number of outstanding shares of
Common Stock was reported. The “Beneficial Ownership Limitation” shall be 9.99%
of the number of shares of the Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock issuable upon exercise of this
Warrant held by the Warrant Holder. The Warrant Holder, upon not less than
sixty-one (61) days’ prior notice to the Company, may increase or decrease the
Beneficial Ownership Limitation provisions of this Section 10. Any such increase
or decrease will not be effective until the 61st day after such notice is
delivered to the Company. The Beneficial Ownership Limitation provisions of this
paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this Section 10 to correct this paragraph
(or any portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation contained herein or to make changes or
supplements necessary or desirable to properly give effect to such limitation.
The limitations contained in this paragraph shall apply to a successor holder of
this Warrant.

 

5

 



  

11.          Notice. All notices, requests, demands, claims and other
communications hereunder shall be in writing and shall be delivered by certified
or registered mail (first class postage pre-paid), guaranteed overnight
delivery, or email transmission if such transmission is confirmed, by certified
or registered mail (first class postage pre-paid) or guaranteed overnight
delivery, to the following addresses (or to such other addresses which such
party shall subsequently designate in writing to the other party):

  

(a)         If to the Company: 



                 

  

with a copy to:  

                 



  

(b)          If to the Warrant Holder, to the address set forth for notice in
the Securities Subscription Agreement, dated as of the date hereof, between the
Warrant Holder and the Company.

  

12.          Miscellaneous.

  

(a)          This Warrant shall be binding on and inure to the benefit of the
parties hereto and their respective successors and permitted assigns. This
Warrant may be amended only in writing and signed by the Company and the Warrant
Holder.

  

(b)          Nothing in this Warrant shall be construed to give to any person or
corporation other than the Company and the Warrant Holder any legal or equitable
right, remedy or cause of action under this Warrant; this Warrant shall be for
the sole and exclusive benefit of the Company and the Warrant Holder.

  

(c)          Without the prior written consent of the Company, this Warrant, or
any of the rights granted hereunder, shall not be transferred, assigned,
pledged, hypothecated or otherwise disposed of (whether by operation of law or
otherwise) by the Warrant Holder, and shall not be subject to execution,
attachment or similar process, unless (i) an effective registration statement is
on file with the SEC covering the resale of the Warrant Shares by the Warrant
Holder, or (ii) the Warrant Shares are otherwise exempt from the registration
requirements under the Securities Act. Any such attempted transfer or
disposition of the Warrant or of any rights granted hereunder contrary to the
provisions of this section, or the levy of any attachment or similar process
upon the Warrant or such rights, shall be null and void.

  

(d)          The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.

  

(e)          In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonably
substitute therefore, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.

 

6

 



  

(f)           The Warrant Holder shall not, by virtue hereof, be entitled to any
voting or other rights of a shareholder of the Company, either at law or equity,
and the rights of the Warrant Holder are limited to those expressed in this
Warrant.

  

(g)          This Warrant shall be governed by and construed in accordance with
the laws of the State of Nevada without regard to principles of conflicts of
laws.

  

(h)          The Company and the Warrant Holder shall submit all disputes
arising under this Warrant to arbitration in New York, New York before a single
arbitrator of the American Arbitration Association (the “AAA”). The arbitrator
shall be selected by application of the rules of the AAA, or by mutual agreement
of the parties, except that such arbitrator shall be an attorney admitted to
practice law in the State of New York. No party hereto will challenge the
jurisdiction or venue provisions as provided in this section. Nothing in this
section shall limit the Warrant Holder’s right to obtain an injunction for a
breach of this Agreement from a court of law. Any injunction obtained shall
remain in full force and effect until the arbitrator fully adjudicates the
dispute.

  

[Signature Page Follows]

 

7

 





 

IN WITNESS WHEREOF, the Company and Holder have caused this Warrant to be duly
executed by the authorized officer as of the date first above stated.

 



  THE COMPANY:         blue sphere corporation         By:     Name: Shlomi
Palas   Title: Chief Executive Officer



 



          WARRANT HOLDER:               By:     Name:     Title:          
Number of Warrants:  



 



 

